DETAILED ACTION
	This non-final Office action is in response to the Request for Continued Examination and amendment filed November 14, 2022 by which claims 1, 5, 8, 9, 11, 12, and 15 were amended, claims 3 and 4 were canceled, and claims 21 and 22 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 11 and 19 are objected to because of the following informalities: 
In line 3 of claim 1, “and” should be deleted.
In line 2 of claim 11, it appears that --a-- should be inserted before “top”.
In the last line of claim 11, it is suggested that --planar-- be inserted before “panel”.
In line 2 of claim 19, it appears that “to retain” should be changed to --to be retained--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-8, 21, 22; 9; 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining claims that depend directly or indirectly from rejected claims 1, 9 and 17 are also rejected.
The limitation “in an alternating pattern” in line 4 of claim 1 renders the claim indefinite. In particular, only “cabinets” have been set forth (as in line 2), and thus, it is unclear what structure the cabinets are “alternating” with, and therefore the metes and bounds of the claim cannot be properly ascertained, i.e., since the structural relationship is unclear. Similarly, claim 21 is also rendered, by the limitations “in an alternating pattern” (see lines 3-4). Although the structure of the claimed combination of claim 21 would allow for an alternating pattern, i.e., with the cabinets of claim 1 and the spacers of claim 21, this is not properly claimed in claim 21.
Further, with respect to claim 1, the limitation “the display header is configured to automatically move from a retracted shipping position to an extended display position” (see lines 10-11) renders the claim indefinite. Paragraph [0035] of the specification is noted, such that the specification states that the “elastic members automatically move display header” (see lines 19-20 of paragraph [0035]), and this paragraph also states that the elastic members “apply a resilient biasing force to display header” (see lines 8-10). Therefore, it appears to be improper and/or inaccurate and/or misdescriptive to recite that “the display header is configured to automatically move from a retracted shipping position to an extended display position”, since there is no relationship between the external elements, i.e., the elastic members, or the “retention force” and the display header itself and thus, one cannot properly ascertain how the header “automatically” moves. This rejection is also applicable to claim 9 (see last paragraph) and claim 20. Furthermore, if the display header is claimed as being “retained within a pocket” (see line 8 of claim 1 and line 17 of claim 9), it is unclear how the header moves from a “retracted” position to an “extended” position.
Accordingly, with respect to claim 2, in view of the amendment to claim 1, as discussed above, it is unclear how the elastic members (in line 2), the “bias” (as in line 4), and the retention force (in line 9 of claim 1), relate to one another, as well as how the “extended display position” (in line 11 of claim 1) and the “upright position” (in line 4) relate to one another. In particular, it is unclear from the language of claim 2 whether additional functions and/or elements are being claimed, or whether what is recited in claim 2 is intended to refer back and further define the functions and/or elements of claim 1, thereby making the metes and bounds of claim 2 unclear. 
The limitation “each sidewall panel” in line 2 of claim 6 lacks proper antecedent basis in the claim, since claim 5 recites the sidewall panels, not claim 2 from which claim 6 depends. It is noted the sidewall panels was deleted from claim 1. Further, the language of the limitation “a plurality of elastic members”, in line 1 of claim 6, renders the claim indefinite, since it is unclear whether this limitation is intending to refer back to the “one or more elastic elements” set forth in claim 2, or whether additional elements are being claimed, and thus the scope of the claim is unclear.
The limitation “the display header tube” in claim 7 lacks proper antecedent basis. It is noted such structure was deleted from claim 1. Further, the limitation “side wall panels”, in line 2 of claim 7, also lacks proper antecedent basis, since such has not been set forth in claim 1. Therefore, the structural relationship is unclear, since it is unclear where and on what structure the panels are located.
Claim 8 is rendered indefinite since it is does depend from a preceding claim. Further, the limitation “the configuration of sidewall panels” lacks proper antecedent basis. In particular, sidewall panels have not been set forth in the claimed combination, and thus, the structural relationship is unclear.
Claim 9 is rendered indefinite by the limitation “a pocket formed between the one or more cabinet body blanks” (in lines 17-18 and see also line 19), since this is inaccurate and/or misdescriptive. It is noted that the claim has set forth that a “cabinet” is formed (see line 10). Thus, it appears to be inaccurate to state that the display header is between the “blanks”, since a blank would infer an unassembled, unchanged, etc. element or structure and thus, it is unclear how such can form the claimed pocket (in line 17). It should be noted that the preamble of claim 9, i.e., “a system of blanks for assembling a product display” does not correlate to what is (now) claimed in the claim itself. In particular, “blanks” are being claimed, as in the preamble, and with the base tray blank, cabinet blanks and display header blank (see lines 3-8), but when the claim seeks to link the structure formed by these blanks, the metes and bounds of the claim are unclear.
With respect to claim 17, the language “forming a plurality of cabinets by coupling cabinet bodies with cabinet inserts” (see line 5) renders the claim indefinite since this appears to missing a step. In particular, in lines 3 and 4 of the claim “a”, i.e., singular, cabinet body, cabinet body, blank, cabinet insert, and cabinet insert blank have been set forth but then line 5 sets forth a “plurality”, i.e., plural, of cabinets, bodies, and inserts. To correct this, it appears that line 3 should be changed to --forming a plurality of cabinet bodies from a plurality of cabinet body blanks-- and line 4 should be changed to --forming a plurality of cabinet inserts from a plurality of cabinet insert blanks-- and inserting --the-- before both occurrences of “cabinet” in line 5.
Claims 21 and 22 are rendered indefinite since the preamble “the product display” lacks proper antecedent basis, i.e., claim 1 sets forth a “product display system” (emphasis added). Further, with respect to claim 22, it is unclear from the language “one or more sidewall panels”, how the header “tube” can have “one” sidewall panel, and thus the structural orientation is unclear.
The limitation “the peripheral wall” in line 4 of claim 21 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 21, 22; 9 and 13 are rejected (in view of the Section 112, 2nd paragraph rejections, advanced above, where applicable, and as noted below) under 35 U.S.C. 102(a)(2) as being anticipated by Figures 1-23 of U.S. Patent Application Publication No. 2018/0293919 (Ertl et al. ‘919).
With respect to claim 1, Ertl et al. ‘919 disclose a product display system (see Figure 3) comprising a product-support structure including a plurality of cabinets (32 and 34), a base tray (39), and  wherein the cabinets  (32, 34) are inserted into a cavity (see Figures 4 and 5) in the base tray (39) in an alternating pattern (i.e., note Section 112, 2nd paragraph rejection, advanced above - it is noted that the cabinets 32 and 34 are considered to alternate with the spacers 37) around a peripheral wall (the inner walls thereof) of the base tray (39) and a display header (11) that is slidable along a vertical axis (see dotted arrow in Figure 1) with respect to the product-support structure wherein the display header (11) is retained within a pocket (20 - see paragraph [0044]) formed between the cabinets of the product support structure by application of a retention force (by elastic members 22, 24 - see paragraph [0045]), wherein the display header (11) is configured to automatically (i.e., note Section 112, 2nd paragraph rejection, advanced above - it is noted that between use of the elastic members 22, 24, and the user, that the header 11 can move automatically, such as described that the “header mount 13 biases header board 11 toward the display position” in paragraph [0043])  move from a retracted shipping position (see Figure 2) to an extended display position (see Figure 1); with respect to claim 2, wherein the product-support structure comprises one or more elastic members (22, 24) wherein the one or more elastic members connect (see paragraph [0048]) the display header (11) to the product-support structure to bias the display header to an upright position (see paragraph [0043]); with respect to claim 6, wherein a plurality of elastic members (22, 24) couple a bottom end of each sidewall panel of the display header (11) to a respective top end of each cabinet in the product-support structure (see paragraphs [0045] and [0048]); with respect to claim 7, wherein the display header tube (i.e., note Section 112, 2nd paragraph rejection, advanced above) includes the same number (i.e., two) of side wall panels (82, 84 - see paragraph 0051]) as the number (i.e., two) of cabinets (32, 34) that are included in the product-support structure; with respect to claim 8, the cover plate (54, 56, 54, 56) includes a central opening (unnumbered - the space between the distal free edges of each of 54, 56, 54, 56) that conforms to the configuration (i.e., note Section 112, 2nd paragraph rejection, advanced above) of sidewall panels (82, 84) of the header (11); with respect to claim 21, a plurality of spacers (37) are inserted into the cavity (see Figure 3) in the base tray (39) in an alternating pattern (i.e., note Section 112, 2nd paragraph rejection, advanced above) with the cabinets (32, 34) around the peripheral wall (the inner sides thereof) of the base tray, and a cover (all elements 54, 56, as on each side - see Figure 11) placed on a top end (i.e., since the cover, 54, 56, 54, 56 is attached to the spacers 37, 37, the elements are considered to be on a top end, and when folded from 37, 37, elements 54, 56, 54, 56 are placed on the top portion of cabinets 32, 34, see paragraph [0049]) of the spacers (37, 37) and the cabinets (32, 34) opposite the base tray (39); and with respect to claim 22, the header (11) includes an elongate header tube i.e., note Section 112, 2nd paragraph rejection, advanced above) including two sidewall panels (82, 84).
With respect to claim 9, Ertl et al. ‘919 disclose a system of blanks for assembling a product display, comprising a base tray blank (39); one or more cabinet body blanks (60 - see Figure 19); one or more cabinet insert blanks (70 - see Figure 20); and a display header blank (80 - see Figure 23); wherein the base tray blank is configured to form a base tray (39), each cabinet body blank (60) is configured to couple together (see paragraph [0015]) with a cabinet insert blank (80) to form a  cabinet (32 or 34), wherein each cabinet (32, 34) is configured to insert into the base tray (39), and wherein the display header blank (80) is configured to form a display header (11) that is configured to be inserted and retained into a pocket (20) formed between the one or more cabinet body blanks (60) by application of a retention force (22, 24), wherein the display header is slidable (see dotted arrow in Figure 1) with respect to the one or more cabinet body blanks (60)  such that the display header (11) is configured to automatically (i.e., note Section 112, 2nd paragraph rejection, advanced above - it is noted that between use of the elastic members 22, 24, and the user, that the header 11 can move automatically, such as described that the “header mount 13 biases header board 11 toward the display position” in paragraph [0043])  move from a retracted shipping position (see Figure 2) to an extended display position (Figure 1); with respect to claim 13, wherein the cabinet body blank (60 - see Figure 19) includes a body shelf-part strip (63) foldably connected to an opposed pair of first (62) and second (64) sidewall panels; a back wall panel (68) foldably connected to the second sidewall panel (64) opposite the body shelf-part strip (63), wherein the back wall panel (68) includes a plurality of slots (78) therein and a plurality of top end slots (unnumbered - see where 67 meets 68) configured to receive one or more elastic members (22, 24); and a flap (at 69) foldably connected to the first sidewall panel (62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Figures 1-23 of Ertl et al.’919 as applied to claims 1, 2, 6-8, 21, 22; 9 and 13 above, and further in view of U.S. Patent Application Publication No. 2019/0008290 (Ertl ‘290).
Ertl et al.’919 disclose the system (of blanks) as advanced above, wherein the display header blank includes a plurality of foldably connected rectangular panels (82, 84 - see Figure 23), and a plurality of notches (unnumbered - see Figure 23, at the top and bottom of the figure) along a bottom edge of each of the rectangular panels, said notches being configured to receive and retain one or more elastic members (22, 24).
The claim differs from Ertl et al.’919 in requiring a plurality of locking tabs on a first edge of the blank which are configured to insert into respective slots in a flap foldably connected to a second edge of the blank.
Ertl ‘290 teaches the use of a header blank (see Figure 6) having tabs (46) on a first edge inserted into slots (49) in a flap (48) connected to a second edge (50) of the blank.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the display header blank in Ertl et al.’919 with tabs and slots, as taught by Ertl ‘290, for increased securement and stability of the two panels.

Allowable Subject Matter
With respect to claims 6, 8, and 10, the previous indication of allowable subject is hereby vacated in advance of the new rejection of Ertl et al. ‘919, based on the amendment to at least claims 1 and 9.
Claims 5; 11; 12, 15; 14; and 16 stand as being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, there is no motivation to have the header (11) have “three” sidewall panels forming a triangle, since such a shape would not relate to the shape of the pocket (20) in Ertl et al. ‘919.
With respect to claim 11, the prior art of record fails to show, suggest or provide rationale for the specific details of the “cover plate body”.
With respect to claim 12, the prior art of record fails to show, suggest or provide rationale for the specific details of the “spacer body blanks”.
With respect to claim 14, the prior art of record fails to show, suggest or provide rationale for the specific details of the “cabinet insert blank”.
With respect to claim 16, the prior art of record fails to show, suggest or provide rationale for the specific details of the “base tray blank”.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; claims 18 and 19 are objected to as being dependent upon a rejected base claim; and claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to show, suggest or provide rational for the claimed combination of claim 17, and specifically for the cover plate being (i) “a cover plate body blanks” (as in line 7) where the cover plate is placed over a top end of the spacers, cabinets and display header where (ii) the header “extends through an opening in the cover plate” (see last two lines). Limitation (ii) is considered to be different than that of claim 8, since the cover plate has been claimed as “blank” having the opening.

Response to Arguments
Applicant’s arguments, filed November 14, 2022 with respect to the claims and the Hester ‘200 reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the amendment to claims 1 and 9, (i) deleting the limitations directed towards the spacers and the cover (see lines 2 and 4 of claim 1 and lines 6 and of claim 9), and (ii) adding the limitation directed toward the header in relation to the pocket (see last lines of claims 1 and 9). 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 22, 2022